       Case 1:19-cv-00249-LG-RHW Document 17 Filed 05/13/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

CHAD BRYANT &
BRANDI BRYANT                                                                    PLAINTIFFS

VS.                                                          CAUSE NO. 19-00249-LG-RHW

HOPE CREDIT UNION; DOVENMUEHLE                                                 DEFENDANTS
MORTGAGE, INC.; I-10 PROPERTIES LLC;
SHAPIRO AND BROWN, LLC; AND JOHN
DOES 1-10

                     PLAINTIFFS’ RESPONSE TO DOVENMUEHLE
                       MORTGAGE INC’S MOTION TO DISMISS

       Come now, the Plaintiffs, Chad and Brandi Bryant (“the Bryants”), by and through

undersigned counsel, and files this Response to Dovenmuehle Mortgage Inc.’s (“Dovenmuehle”)

Motion to Dismiss, and will show unto the Court the following as to why the case should not be

dismissed and that if this case is not remanded, that the Bryants should be permitted to amend

their Complaint to comply with the more rigorous pleading requirements of federal court.

                                           FACTS

1.     Prior to the filing of this case, the Bryants’ mortgage loan with Hope Federal Credit

       Union was serviced by DMI.

2.     Communications between the Bryants and Dovenmuehle were nearly impossible to track

       because correspondence that purportedly came from Hope Federal Credit Union was sent

       from Dovenmuehle’s address.        Additionally Dovenmuehle’s employees identified

       themselves as being representatives of Hope Federal Credit Union during phone

       conversations.
     Case 1:19-cv-00249-LG-RHW Document 17 Filed 05/13/19 Page 2 of 6



3.   On March 6, 2019, the Bryants filed suit against Hope Federal Credit Union, Shapiro and

     Brown, LLC, and I-10 Properties, Inc. in the Circuit Court of Harrison County,

     Mississippi.

4.   On March 7, 2019, the Bryants sent a Request for Information pursuant to Section

     1024.36 of Regulation X to Dovenmuehle. To date, no response has been received from

     Dovenmuehle despite the requirement under Section 1024.36(d) that a mortgage servicer

     respond to such requests within 30 days.

5.   On March 15, 2019, the Complaint was amended to add Dovenmuehle as a defendant and

     a count was added under the Fair Debt Collection Practices Act.

6.   Due to the failure of Dovenmuehle to identify themselves during communications with

     the Bryants, much of the Bryants’ Amended Complaint identifies wrongful conduct by

     “Hope FCU or Dovenmuehle” because without discovery, the Bryants cannot ascertain

     the true party behind any given communication between Hope Federal Credit Union and

     the Plainitffs or Dovenmuehle and the Plaintiffs.

7.   On April 22, 2019, Dovenmuehle filed a Notice of Removal in this Court, removing this

     action to federal court on the basis of the violations of two federal consumer law statutes

     alleged in the Bryants’ Complaint. (Dkt 1).

8.   On April 24, 2019, the Defendant, I-10 Properties, LLC filed its Motion to Strike and for

     More Definite Statement, seeking to strike allegations in the Plaintiff’s Complaint

     regarding the criminal conspiracy to rig bids at foreclosure sales engaged in by Jason and

     Shannon Boykin (the principals of I-10 Properties, LLC) as recently as March 22, 2017.

     (Dkt 3 & 4).
       Case 1:19-cv-00249-LG-RHW Document 17 Filed 05/13/19 Page 3 of 6



9.     On April 25, 2019, the Bryants filed a Motion to Remand, seeking an order remanding

       this case to the Circuit County of Harrison County due to the inability of this Court to

       afford relief to the Bryants. (Dkt 8).

10.    The Bryants’ Motion to Remand is currently pending before this Court.

11.    The Bryants have not moved to amend their complaint since this case’s removal to

       federal court.

12.    On April 29, 2019, DMI filed its Motion to Dismiss, seeking to dismiss it from this

       matter and seeking to dismiss the exact same federal consumer law claims that it relied

       upon for its removal. (Dkt 10).

                                                RESPA

       Dovenmuehle’s first assertion is that its breach of RESPA did not result in actual

damages to the Bryants, even though the Bryants home was foreclosed upon as a direct result of

these violations. RESPA 15 U.S.C. §2601 et. seq. and the regulations promulgated thereunder

(Reg. X, 12 C.F.R. 1024.39(a), requires a mortgage loan servicer to make direct contact with

borrowers by telephone or in person within thirty (30) days of the borrowers missing a mortgage

payment. This communication was not made and the Bryants were unaware that any payment

was missed until after the foreclosure was completed. As a result of the foreclosure, the Bryants

have been forced to defend an eviction action in County Court and are in jeopardy of losing

possession of their home.      Additionally, the wrongful foreclosure deprived the Bryants of

significant equity in their property.

       Regulation X, 12 C.F.R. 1024.39(b)(2), required Dovenmuehle, as a mortgage servicer,

to - within forty-five (45) days of the Plaintiffs missing a payment - provide, inter alia, that a

specific person within Dovenmuehle be assigned as the Plaintiffs’ single point of contact, and to
       Case 1:19-cv-00249-LG-RHW Document 17 Filed 05/13/19 Page 4 of 6



provide contact information for that person to the Plaintiffs. The failure of Dovenmuehle to

appoint a single point of contact and to provide that information to the Bryants caused the

Bryants to miss information regarding the foreclosure of their home. If not for the failure of

Dovenmuehle to comply with the requirement , the Bryants would have received notice of the

pending foreclosure of their home and they could have reinstated their mortgage. As a result of

the foreclosure, the Bryants have been forced to defend an eviction action in County Court and

are in jeopardy of losing possession of their home. Additionally, the wrongful foreclosure

deprived the Bryants of significant equity in their property. As such, the Bryants are not without

actual damages. All of these facts are stated in the Complaint, but to the extent that the

Complaint falls short of the pleading requirements of federal court, the Plaintiffs will seek leave

to amend the Complaint if remand is denied.

                                             FDCPA

       Dovenmuehle also asserts that the Bryants have failed to establish a claim pursuant to the

Fair Debt Collection Practices Act. Dovenmuehle treats the Bryants’ factual assertion that

“Dovenmuehle is a person who uses any instrumentality of interstate commerce or the mails in

any business the principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another” (Complaint ¶72) as a legal conclusion. The use by Dovenmuehle of the mail in

debt collection is not disputed and is a fact asserted by the Bryants in the Complaint.

Dovenmuehle ignores this and focuses on the similarities of its conduct to the definition of Debt

Collector found in the FDCPA.        Additionally, as with the Bryants’ claim under RESPA,

Dovenmuehle asserts that the loss of the Bryants’ home does not warrant “actual damages”.

Doing so ignores the obvious. As a result of the foreclosure, the Bryants have been forced to
       Case 1:19-cv-00249-LG-RHW Document 17 Filed 05/13/19 Page 5 of 6



defend an eviction action in County Court and are in jeopardy of losing possession of their home.

Additionally, the wrongful foreclosure deprived the Bryants of significant equity in their

property. As such, the Bryants are not without actual damages. All of these facts are stated in

the Complaint, but to the extent that the Complaint falls short of the pleading requirements of

federal court, the Plaintiffs will seek leave to amend the Complaint if remand is denied.

              JUSTICE REQUIRES THAT THE PLAINTIFFS SHOULD BE
                PERMITTED TO AMEND THE COMPLAINT IF THEIR
                   PENDING MOTION FOR REMAND IS DENIED

       The Bryants concede that the current complaint does not contain sufficient factual

allegations to survive a motion to dismiss on these claims under the pleading requirements for

federal court. If the pending Motion for Remand is denied, the Bryants will seek leave to amend

the complaint. Mississippi is a notice pleading state. Bedford Health Properties, LLC v. Estate

of Williams ex rel. Hawthorne, 946 So. 2d 335, 350 (Miss.2006). Because the Bryants’

complaint and amended complaint were filed in state court and not federal court, the Bryants

were not initially required to comply with the Federal Rules of Civil Procedure regarding the

strict pleading of their allegations in the Complaint. Because a motion to remand and a motion

to strike is pending before this Court, the Plaintiffs are hesitant to seek leave to amend their

Complaint in this matter if such leave will not be necessary. If remand is denied, the Plaintiffs

will file a motion to amend the complaint pursuant to Fed. Rule Civil Procedure Rule 15(a). As

stated by Rule 15(a)(2), “the court should freely give leave when justice so requires.” Because

Mississippi state courts only require notice pleading and because the Bryants have an additional

claim under Regulation X to assert against Dovenmuehle, leave to amend should be granted at

that time.
       Case 1:19-cv-00249-LG-RHW Document 17 Filed 05/13/19 Page 6 of 6



       Wherefore, premises considered, the Plaintiffs pray that this Court will deny

Dovenmuehle’s Motion to Dismiss and – if the Plaintiff’s Motion to Remand is denied – that this

Court will permit the Plaintiffs to amend their Complaint pursuant to Rule 15(a).

       RESPECTFULLY SUBMITTED this 13th day of May, 2019

                                                    CHAD BRYANT and
                                                    BRANDI BRYANT

                                               By: /s/Michael T. Ramsey
                                                   Michael T. Ramsey, MS Bar No. 104978
                                                   Attorney for the Plaintiff

Sheehan Law Firm, PLLC
429 Porter Avenue
Ocean Springs, MS 39564
(228) 875-0572 / fax: (228) 875-0895
mike@sheehanlawfirm.com


                                CERTIFICATE OF SERVICE

        I MICHAEL T. RAMSEY, Attorney for the Plaintiffs do hereby certify that I have this
date filed the foregoing electronically, which sent notice to all parties involved.

                                                    /s/ Michael T. Ramsey
                                                    Michael T. Ramsey
